FINAL DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of arguments/remarks filed on 12 August 2021. 
Claims 1-24, 29, 31 and 37-40 remains withdrawn from consideration.
Claims 25-28, 30 and 32-36 are examined herein to the extent that the ammonium salt is hexadecylammonium chloride, the polysaccharide is amylose, the plasticizer is polyvinyl alcohol and the surface is wood, e.g., applicant's elected species.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-28, 30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over FANTA(“Films prepared from poly(vinyl alcohol) and amylose–fatty acid salt inclusion complexes with increased surface hydrophobicity and high elongation”, Research Article, 68, 874-884, 15 January 2016) in view of FANTA (“Preparation and properties of amylose complexes prepared from hexadecylamine and its hydrochloride salt”, Carbohydrate Polymers, 98, 555-561, 2013; hereafter Fanta2) and PELTONEN (US 6,780,903).

Regarding claims 25-28 and 34-36, Fanta discloses films of starch blended with polymers such as poly(vinyl alcohol) (PVOH) is a good film-forming polymer with numerous commercial applications including high oxygen-barrier properties, paper coatings and liners, and water soluble films used for packaging (paragraph bridging pages 874 and 875).  Fanta discloses films prepared from PVOH and amylose-fatty acid salt complexes (page 876, second column, third paragraph).  Fanta discloses that the amylose is high amylose corn starch (last paragraph on page 875).  Fanta discloses that the amylose complexes are soluble in water and do not retrograde (page 875, second column, second paragraph).  Fanta discloses fatty acid including lauric acid (C12), palmitic acid (C16), and stearic acid (C18) for making the amylose-fatty acid complex (paragraph bridging pages 875 and 876; page 876, first column, third paragraph).  Fanta discloses that the amylose-fatty acid salt complexes can be produced by steam jet cooking (page 883, paragraph bridging the first and second columns).  Fanta discloses that the complex in a dried state is hydrophobic (page 883, first column, third paragraph). Fanta discloses that since amylose-fatty acid salt complexes can be produced easily, economically and in large quantities they should be considered a practical form of starch for use in PVOH composite films that provide benefits of enhanced including biodegradability and surface hydrophobicity (page 883, paragraph bridging the first and second column).
Fanta does not specifically teach fatty-amine ammonium salt of hexadecylammonium chloride was used to prepare the amylose-fatty acid complex.  Fanta does not specifically teach a wood board or wood block along with the amylose-fatty acid complex.  The deficiencies are made up for by the teachings of Fanta2 and Peltonen.
Fanta2 is primarily directed towards amylose complexes prepared from hexadecylamine and its hydrochloride salt (abstract).
	Regarding claims 25-28, 30 and 32-34, Fanta2 teaches amylose-HAD (e.g. 1-hexadecylamine) complex prepared using hydrochloric acid salt of HAD (e.g. hexadecylammonium chloride) and by jet-cooking (page 556, first column, fourth paragraph; page 556, second column, fourth and fifth paragraph).  Fanta2 teaches that the amylose-HDA·HCl complex has properties including easily re-dissolved in water and inhibition of retrogradation (page 558, paragraph bridging the first and second column).  Fanta2 teaches that the morphologies of the amylose-HAD complex resembled the morphologies of the amylose palmitic acid complexes which suggested that the morphology is influenced mainly by the structure of the hydrophobic carbon chain of the complex-forming ligand (e.g. both have C16 saturated carbon chains), and not by the chemical nature of the polar head group (e.g., amine vs. carboxylic acid) (page, first column, second paragraph).
	Regarding claim 33, Fanta2 teaches that the weight of HAD corresponds to 7.5% of the weight of amylose (page 556, first column, fourth paragraph).
	Peltonen is primarily directed towards preparing a polymer dispersion that is used to coat paper or board (abstract).
	Regarding claim 25, Peltonen teaches use of a polymer dispersion for coating of paper and board in order to improve their water resistance (column 1, lines 35-36).  Peltonen teaches that essentially all of the components of the dispersion are biodegradable (column 1, lines 49-51).  Peltonen teaches that the dispersion is used for surface treatment of including wood (column 2, lines 39-41).  Peltonen teaches that it is advantageous to use a starch-based component derived from a carboxyl acid component that includes natural fatty acid (column 4, lines 24-31).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a wood board that is coated with a film comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer).  The person of ordinary skill in the art would have been motivated to make those modifications because: (1) Fanta suggests that amylose-fatty acid salt complexes as a starch for PVOH composite films because amylose-fatty acid salt complexes are produced easily, economically and in large quantities and that they have benefits of enhanced including surface biodegradability and hydrophobicity; (2) amylose-HDA·HCl complex is a particular amylose-fatty acid salt complex that is similar to amylose inclusion complex formed from palmitic acid which Fanta discloses as a particular amylose-fatty acid salt complex; and (3) boards and wood materials are known to be coated to provide water resistance (e.g. hydrophobic), therefore, one of ordinary skill in the art would use amylose-HDA·HCl salt complex, including amylose-HDA·HCl complex, in poly(vinyl alcohol) as a coating for wood boards to obtain hydrophobic wood boards (e.g. water-resistant).  The person of ordinary skill in the art would have reasonably expected success because Fanta discloses films of starch blended with polymers such as poly(vinyl alcohol) (PVOH) (paragraph bridging pages 874 and 875).  Fanta discloses films prepared from PVOH and amylose-fatty acid salt complexes (page 876, second column, third paragraph).  Fanta discloses that the amylose is high amylose corn starch (last paragraph on page 875).  Fanta discloses that the amylose complexes are soluble in water and do not retrograde (page 875, second column, second paragraph).  Fanta discloses fatty acid including lauric acid (C12), palmitic acid (C16), and stearic acid (C18) for making the amylose-fatty acid complex (paragraph bridging pages 875 and 876; page 876, first column, third paragraph).  Fanta discloses that the amylose-fatty acid salt complexes can be produced by steam jet cooking (page 883, paragraph bridging the first and second columns).  Fanta discloses that since amylose-fatty acid salt complexes can be produced easily, economically and in large quantities they should be considered a practical form of starch for use in PVOH composite films that provide benefits of enhanced including biodegradability and surface hydrophobicity (page 883, paragraph bridging the first and second column).  Fanta2 teaches amylose-HAD (e.g. 1-hexadecylamine) complex prepared using hydrochloric acid salt of HAD (e.g. hexadecylammonium chloride) and by jet-cooking (page 556, first column, fourth paragraph; page 556, second column, fourth and fifth paragraph).  Fanta2 teaches that the amylose-HDA·HCl complex has properties including easily re-dissolved in water and inhibition of retrogradation (page 558, paragraph bridging the first and second column).  Fanta2 teaches that the morphologies of the amylose-HAD complex resembled the morphologies of the amylose palmitic acid complexes which suggested that the morphology is influenced mainly by the structure of the hydrophobic carbon chain of the complex-forming ligand (e.g. both have C16 saturated carbon chains), and not by the chemical nature of the polar head group (e.g., amine vs. carboxylic acid) (page, first column, second paragraph).  Peltonen teaches use of a polymer dispersion for coating of paper and board in order to improve their water resistance (column 1, lines 35-36).  Peltonen teaches that essentially all of the components of the dispersion are biodegradable (column 1, lines 49-51).  Peltonen teaches that it is advantageous to use a starch-based component derived from a carboxyl acid component that includes natural fatty acid (column 4, lines 24-31).
Regarding the recitation “wherein the wood board or wood block is more toxic to termites than a wood board or wood block lacking the fatty-amine polysaccharide inclusion complex”, in light of the disclosure of Fanta and the teachings of Fanta2 and Peltonen, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a wood board that is coated with a film comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer) (described above).  The wood board that is coated with a film comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer), which is prima facie obvious in light of the disclosure of Fanta and the teachings of Fanta2 and Peltonen, is substantially the same as the instantly claimed composition, therefore, necessarily possesses the same characteristics as the instantly claimed composition, e.g., is more toxic to termites than wood board lacking the fatty-amine polysaccharide.  
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Response to Arguments
Applicant argues that Fanta does not teach or suggest the use of films of starch-fatty acid inclusion complexes for wood boards or wood blocks, nor toxicity to termites as recited in instant claim 25.  Applicant argues that Fanta2 does not teach or suggest that amylose-hexadecylamine complexes can be incorporated into PVOH and the use of amylose hexadecylamine complexes as a coating for wood boards or wood blocks.  Applicant argues that Peltonen does not teach use of an amylose-fatty acid inclusion complex in any form.
Applicant's arguments filed on 12 August 2021 have been fully considered but they are not persuasive.  In response, Fanta discloses films prepared from PVOH and amylose-fatty acid salt complexes (page 876, second column, third paragraph).  Fanta discloses that the amylose complexes are soluble in water and do not retrograde (page 875, second column, second paragraph).  Fanta discloses fatty acid including palmitic acid (C16) for making the amylose-fatty acid complex (paragraph bridging pages 875 and 876; page 876, first column, third paragraph).  Fanta discloses that the amylose-fatty acid salt complexes can be produced by steam jet cooking (page 883, paragraph bridging the first and second columns).  Fanta discloses that since amylose-fatty acid salt complexes can be produced easily, economically and in large quantities they should be considered a practical form of starch for use in PVOH composite films that provide benefits of enhanced including biodegradability and surface hydrophobicity (page 883, paragraph bridging the first and second column).  Fanta2 teaches amylose-HAD (e.g. 1-hexadecylamine) complex prepared using hydrochloric acid salt of HAD (e.g. hexadecylammonium chloride) and by jet-cooking (page 556, first column, fourth paragraph; page 556, second column, fourth and fifth paragraph).  Fanta2 teaches that the amylose-HDA·HCl complex has properties including easily re-dissolved in water and inhibition of retrogradation (page 558, paragraph bridging the first and second column).  Fanta2 teaches that the morphologies of the amylose-HAD complex resembled the morphologies of the amylose palmitic acid complexes which suggested that the morphology is influenced mainly by the structure of the hydrophobic carbon chain of the complex-forming ligand (e.g. both have C16 saturated carbon chains), and not by the chemical nature of the polar head group (e.g., amine vs. carboxylic acid) (page, first column, second paragraph).  Peltonen teaches use of a polymer dispersion for coating of paper and board in order to improve their water resistance (column 1, lines 35-36).  Peltonen teaches that essentially all of the components of the dispersion are biodegradable (column 1, lines 49-51).  Peltonen teaches that the dispersion is used for surface treatment of including wood (column 2, lines 39-41).  Therefore, from the disclosure of Fanta and the teachings of Fanta2 and Peltonen, the person of ordinary skill in the art would have been motivated to: 1) substituted amylose-HDA·HCl salt complex as the amylose-fatty acid salt complex in the composite film of Fanta because Fanta2 teaches that the amylose-HDA·HCl complex and amylose complexes including amylose fatty acid complex of palmitic acid (C16) have similar properties, including easily re-dissolved in water and inhibition of retrogradation which are the same properties as the amylose complexes including amylose fatty acid complex of palmitic acid (C16), and similar structures in that the morphologies of the amylose-HAD complex resembled the morphologies of the amylose palmitic acid complexes which suggested that the morphology is influenced mainly by the structure of the hydrophobic carbon chain of the complex-forming ligand (e.g. both have C16 saturated carbon chains); and 2) coat the film of polyvinyl alcohol and amylose-fatty acid complex including amylose-HAD complex over a wood board due to the films enhanced biodegradability and surface hydrophobicity which are properties favored in a coating for including a wood board as taught by Peltonen.
Regarding the recitation “wherein the wood board or wood block is more toxic to termites than a wood board or wood block lacking the fatty-amine polysaccharide inclusion complex”, in light of the disclosure of Fanta and the teachings of Fanta2 and Peltonen, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a wood board that is coated with a film comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer) (described above).  The wood board that is coated with a film comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer), which is prima facie obvious in light of the disclosure of Fanta and the teachings of Fanta2 and Peltonen, is substantially the same as the instantly claimed composition, therefore, necessarily possesses the same characteristics as the instantly claimed composition, e.g., is more toxic to termites than wood board lacking the fatty-amine polysaccharide.  
Further, “[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action.  A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).  In the instant case, in light of the disclosure of Fanta and the teachings of Fanta2 and Peltonen, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a wood board that is coated with a film comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer) to make the wood board water resistant while providing a coating that is biodegradable which are favored properties of a wood board coating.  Applicant’s mere recognition of latent properties (e.g. more toxic to termites) of a wood board comprising a film comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) does not render nonobvious the same composition which is prima facie obvious in light of the disclosure of Fanta and the teachings of Fanta2 and Peltonen.
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981).  In the instant case, the rejection is based on the disclosure of Fanta and the teachings of Fanta2 and Peltonen which renders prima facie obvious, a wood board that is coated with a film comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer) (as described above).
Thus, for the reasons of record and for the reasons presented above claims 25-28, 30 and 32-36 are rejected under 35 U.S.C. 103(a).


Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619







/Robert T. Crow/Primary Examiner, Art Unit 1634